Appeal from an order of Montgomery Trial and Special Term of the Supreme Court denying appellant’s motion for a change of place of trial from Schenectady county to Oneida county on the grounds that the convenience of material witnesses and the ends of justice will be promoted therebjL The defendant Lovely has not joined in the motion. The actions are in negligence, resulting from a collision between two automobiles. Plaintiffs were riding in the vehicle belonging to the defendant Lovely, which was involved in a collision with the vehicle of the appellant. Under existing conditions of means of travel no party or witness would be seriously inconvenienced if the trial were held in either county. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.